


Exhibit 10.1
 
AGREEMENT REGARDING RETIREMENT
 
AGREEMENT effective as of April 1, 2010 (the “Effective Date”), between THE
INTERPUBLIC GROUP OF COMPANIES, INC. (“Interpublic”) and JOHN J. DOONER
(“Executive”).
 
WITNESSETH:


WHEREAS, Interpublic and Executive are parties to an Employment Agreement made
as of January 1, 1994, and amended by Supplemental Agreements made as of July 1,
1995, September 1, 1997, January 1, 1999, April 1, 2000, November 7, 2002, March
31, 2003, and November 12, 2003 (collectively, the “Employment Agreement”); and
 
WHEREAS, Paragraph 4.02 of the Employment Agreement provides that Executive may
at any time give written notice to Interpublic specifying a termination date not
less than 12 months after the date on which such notice is given, and Paragraph
4.03 of the Employment Agreement requires that Executive continue to perform his
duties thereunder until his termination date at his salary in effect on the date
that notice of such termination is given; and
 
WHEREAS, Executive intends to retire, effective March 31, 2011; and
 
WHEREAS, Executive and Interpublic wish to set forth the terms of his employment
for the period from April 1, 2010 through March 31, 2011;
 
NOW, THEREFORE, in consideration of the mutual promises set forth herein and in
the Agreement, the parties hereto, intending to be legally bound, agree as
follows:
 
1.           Incorporation by Reference.  All provisions of the Employment
Agreement are hereby incorporated herein by reference and shall remain in full
force and effect except to the extent such provisions are expressly modified by
this Agreement.
 
2.           Service as Chairman and Subsequent Transition.  In accordance with
Paragraph 4.03 of the Employment Agreement, Executive shall continue to be
employed and provide services thereunder until March 31, 2011, at his salary in
effect on the date hereof; provided, however, that his duties shall be modified
as follows:
 
a.           Effective as of the close of business March 31, 2010, Executive
shall cease to be the Chief Executive Officer of the McCann Worldgroup
(“McCann”).  From April 1, 2010 through December 31, 2010, Executive shall serve
as Executive Chairman of McCann.
 
b.           Effective as of the close of business December 31, 2010, Executive
shall cease to be the Executive Chairman of McCann.  From January 1, 2011
through March 31, 2011, Executive shall continue to assist Interpublic and
McCann in the transition of leadership responsibilities to McCann’s new
leadership team and shall be available to perform such additional duties as
Interpublic or McCann may from time to time assign to him.  The parties
anticipate that during this period, Executive will not be working for
Interpublic or McCann on a full-time basis, but that the level of services that
he performs will be more than 20 percent of the average level of services that
he performed over the immediately preceding 36 months.
 
 
 

--------------------------------------------------------------------------------

 
If Executive is requested to provide any services to McCann or Interpublic after
March 31, 2011, the parties shall negotiate in good faith to establish mutually
acceptable terms of engagement.
 
3.           Retention and Retirement Payments.  In consideration of the
contributions that he has made over a long career with McCann and Interpublic,
and Executive’s commitment to ensure that the transition to new leadership at
McCann is successful, Executive shall be eligible to receive the following
compensation and benefits, subject to the approval of the Compensation Committee
of Interpublic’s Board of Directors, and provided that he remains employed by
McCann or Interpublic, and performs the duties required hereunder, through the
earlier of (i) March 31, 2011, or (ii) the scheduled payment date:
 
a.           Executive shall be eligible to receive an award pursuant to the
Executive Incentive Plan (“EIP”) for calendar year 2010.  Such award shall be
paid on or before March 15, 2011.  Executive shall not be eligible for an EIP
award for calendar year 2011.
 
b.           Effective March 31, 2011, Executive shall vest in all
then-outstanding Interpublic stock options.  Each option shall be exercisable
until the earlier of (a) March 31, 2014, or (b) the tenth anniversary of the
grant date.
 
c.           Effective March 31, 2011, the restrictions on all Restricted Stock
previously granted to Executive shall be lifted.
 
d.           Subject to achievement of the applicable performance criteria,
Executive shall be entitled to receive shares or cash in settlement of
Executive’s 2008 Performance Share Award, granted under the Interpublic Group of
Companies, Inc. 2006 Performance Incentive Plan (the “PIP”).  Such shares or
cash shall be delivered to Executive on March 31, 2011.
 
e.           Effective March 31, 2011, Executive shall vest in his 2009
Performance Cash Award, granted under the PIP.  The amount payable under such
2009 Performance Cash Award shall be determined based on 2009 and 2010
performance, with a performance rating for 2011 of 0%.  By way of example, if
Executive’s performance ratings for 2009 and 2010 are at target, the amount
payable under the 2009 Performance Cash Award would be equal to two-thirds (2/3)
of the target amount.  The cash (if any) payable under the 2009 Performance Cash
Award shall be paid within 60 days after March 31, 2011.
 
f.           Executive’s coverage elected under Interpublic’s benefit plans
shall end on March 31, 2011, unless Employee chooses to extend such coverage as
allowed by COBRA.   Thereafter, Executive shall be eligible to continue
participation in the Executive Medical Plus Plan (“EMPP”) until the end of the
“maximum required period” of continuation coverage under Section 602(2)(A) of
the Employee Retirement Income Security Act of 1974, as amended (the “COBRA
Period”), which Executive and Interpublic anticipate will be September 30,
2012.  Following the end of the COBRA Period, Executive shall be eligible to
participate in Interpublic’s Retiree Medical Plan. Executive’s coverage under
the plans described in this Paragraph 3.f shall be contingent on Executive
paying (I) the full COBRA premiums for such continued coverage during the COBRA
Period and (II) the applicable contribution under the Retiree Medical Plan for
the period after the COBRA period.
 
 
 

--------------------------------------------------------------------------------

 
g.           Because Executive is a “specified employee” (within the meaning of
Treas. Reg. § 1.409A-1(i)), payments under the Executive Special Benefit
Agreements (“ESBAs”) between Executive and Interpublic shall begin in the
seventh month that starts after Executive’s separation from service, in
accordance with the terms of the ESBAs.  Based on Executive’s scheduled
separation date of March 31, 2011, Executive and Interpublic anticipate that
payments will start in October 2011.
 
h.           Executive shall be entitled to benefits under the Interpublic
Retirement Account Plan, the Interpublic Savings Plan, and the special deferred
compensation arrangement described in the “Nonqualified Deferred Compensation
Arrangements” section of Interpublic’s definitive proxy statement filed on April
30, 2009.  Such benefits shall be calculated and paid in accordance with the
applicable plan documents.  No provision of this Agreement shall be construed to
enhance or diminish Executive’s rights under the plans referenced in this
Paragraph 3.h.
 
i.           After March 31, 2011, Interpublic shall have no further obligation
to make premium payments towards Executive’s individual term life insurance
policy.
 
All payments under this Agreement shall be subject to applicable tax
withholdings, as determined by Interpublic.  In addition, Executive shall be
solely responsible for paying all required taxes on all payments and other
compensation (including imputed compensation) and benefits provided under this
Agreement, without regard to whether taxes are withheld or the amount withheld.
 
4.           Entire Agreement.  This Agreement sets forth the entire
understanding between McCann, Interpublic, and Executive concerning Executive’s
retirement.  Executive shall not be entitled to any compensation, benefits, or
other remuneration that is not described in Paragraph 2 or 3, above.
 
5.           Section 409A.  This Agreement shall be construed, administered, and
interpreted in accordance with the requirements of Section 409A.  If Interpublic
or Executive determines that any provision of this Agreement is or might be
inconsistent with the requirements of Section 409A, the parties shall attempt in
good faith to agree on such amendments as may be necessary or appropriate to
avoid causing Executive to incur adverse tax consequences under Section
409A.  No provision of the Agreement, as amended hereby, shall be interpreted or
construed to transfer any liability for failure to comply with Section 409A from
Executive or any other individual to Interpublic or any of its affiliates.
 
IN WITNESS WHEREOF, Interpublic, by its duly authorized officer, and Executive
have caused this Amendment to the Agreement to be executed.
 
The Interpublic Group of Companies, Inc.
Executive
   
BY:      /s/ Timothy Sompolski                  
               Timothy Sompolski
               Executive Vice President
              Chief Human Resources Officer
    /s/ John J. Dooner                       
      John J. Dooner
   
DATE:     3/8/10                                            
DATE:       3/1/10                              